On September 5,1995, the Court found the defendant in violations of the conditions of his suspended sentences which are: Count I: Conspiracy to sell dangerous drugs, a felony; Count II: Accountability for criminal sale of dangerous drugs, a Felony; Count III: Criminal sale of dangerous drugs, a felony; Count IV: Criminal possession of dangerous drugs, a misdemeanor; and Count V: Criminal Possession of drug paraphernalia, a Misdemeanor. It is the judgment of the Court that defendant’s prior suspended sentences are hereby revoked and that the defendant be and he is hereby sentenced to a term of twenty (20) years each on Count I, II and III in the Montana State Prison at Deer Lodge, Montana. (Sentences on Count IV and V have expired.) The sentences on Count I and II shall run consecutively with each other. Count III shall run concurrently with the sentences imposed in Count I and II and concurrently with any federal sentence the defendant receives. The Court finds that he is not entitled to receive, and *18shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from November 8, 1993, through December 6, 1993; from August 3, 1994, through September 23, 1994; from August 2,1995, through date of sentencing, September 5,1995, for eighty-six (86) days jail time which he has previously served.
DATED this 19th day of March, 1996.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal